DETAILED ACTION
The Amendment filed on December 04th, 2020 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Zurvan Mahamedi on February 11th, 2021. During the telephone conference, Mr. Schallop has agreed and authorized the Examiner to amend claims 1, 20 & 29.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
An Electronic Terminal Disclaimer filed on February 11th, 2021 has been recorded and approved on February 11th, 2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 20 & 29 as following:
Claim 1: (Currently amended) A method for authenticating a user operating a user 
over a first time interval, continuously monitoring multiple streams in connection with the user using a first application on the user device, the multiple streams including at least a first stream that includes program observables generated by execution of the application, and a second stream that includes sensor data, the sensor data comprising or being based on raw information generated by one or more sensors of the user device;
based on the first stream, selecting a user model from a plurality of user models stored on the user device;
at multiple instances during the first time interval, making a determination as to whether sensor data of the second stream matches the selected user model; and
over the first time interval, updating  an authentication  state associated with the user device based on the determinations, to enable the user device to implicitly authenticate the user without the user providing an explicit identifier.

Claim 20: (Currently amended) A non-transitory tangible medium that stores machine-readable instructions, that when executed by one or more processors of a user device, causes the user device to perform operations that include:
over a first time interval, continuously monitoring multiple streams in connection with a user using a first application on the user device, the multiple streams including at least a first stream that includes program observables generated by execution of the application, and a second stream that includes sensor data, the sensor data comprising or being based on raw information generated by one or more sensors of the user device;

at multiple instances during the first time interval, making a determination as to whether sensor data of the second stream matches the selected user model; and
over the first time interval, updating an authentication state associated with the user device based on the determinations, to enable the user device to implicitly authenticate the user without the user providing an explicit identifier.

Claim 29: (Currently amended) A mobile device comprising:
one or more processors; and
a memory that stores a set of instructions;
wherein the memory executes the set of instructions to perform operations that include:
over a first time interval, continuously monitoring multiple streams in connection with a user using a first application on the mobile device, the multiple streams including at least a first stream that includes program observables generated by execution of the application, and a second stream that includes sensor data, the sensor data comprising or being based on raw information generated by one or more sensors of the mobile device;
based on the first stream, selecting a user model from a plurality of user models stored on the mobile device;
at multiple instances during the first time interval, making a determination as to whether sensor data of the second stream matches the selected 
over the first time interval, updating an authentication state associated with the mobile device based on the determinations, to enable the user device to implicitly authenticate the user without the user providing an explicit identifier.

Examiner’s Statement of reason for Allowance
Claims 3-9 and 12-13 were canceled. Claims 1-2, 10-11, 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system and method for behavioural biometric authentication using program modelling. The closest prior arts, as previously recited, Eskin (U.S. Patent Number 7,162,741) and Lee (U.S. Pub. Number 2013/0030875) are also generally direct to various aspects for intrusion detection with dynamic window sizes and site abnormally recording and notification. However, none of Eskin and Lee teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claim 1. For example, none of the cited prior arts teaches or suggests the elements of “over a first time interval, continuously monitoring multiple streams in connection with the user using a first application on the user device, the multiple streams including at least a first stream that includes program observables generated by execution of the application, and a second stream that includes sensor data, the sensor data comprising or being based on raw information generated by one or more sensors of the user device; based on the first stream, selecting a user model from a plurality of user models stored on the user device; at multiple instances during the first time interval, making a determination as to whether sensor data of the second stream matches the selected user model; and over the first time interval, updating  an authentication  state associated with the user device based on the determinations, to enable the user device to implicitly authenticate the user without the user providing an explicit identifier.” Therefore, the claims are allowable over the cited prior arts.
Claims 2, 10-11, 14-19 and 21-28 are allowed because of their dependence from independent claims 1, 20 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHOI V LE/
Primary Examiner, Art Unit 2436